Citation Nr: 0211059	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-19 763A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico which denied the veteran's application to reopen 
his claim for service connection for a psychiatric disorder.


FINDINGS OF FACT

1.  In a June 1976 rating decision, the RO denied service 
connection for a psychiatric disorder; following appropriate 
notification, the veteran did not appeal the decision and it 
became final.

2.  Evidence presented or secured since the 1976 rating 
decision is cumulative or redundant of previously considered 
evidence, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The June 1976 rating decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Evidence received since the June 1976 rating decision 
denying service connection for a psychiatric disorder is not 
new and material, and the veteran's claim for service 
connection for a psychiatric disorder has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

The veteran served on active duty from May 1975 to January 
1976.  Service medical records show that he was hospitalized 
in service for schizophrenia.  The service department 
obtained records from a private hospital showing that the 
veteran had been hospitalized in 1974 prior to entry on 
active duty for a schizophrenic episode.  The veteran was 
discharged from service by reason of the psychiatric disorder 
which the service department concluded had existed prior to 
service.

Upon discharge, the veteran claimed service connection for 
the psychiatric disorder.  In a June 1976 rating decision, 
the RO denied service connection for schizophrenia, 
concluding that the disorder pre-existed service and was not 
aggravated during service.  Following appropriate 
notification, the veteran did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).

In August 1997, the veteran applied to reopen his claim for a 
psychiatric disorder.  The RO denied the application on the 
basis that no new and material evidence had been submitted to 
reopen the claim.  The veteran appealed this decision to the 
Board.

II.  Analysis.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).  Service connection may also be established for a 
disability resulting from aggravation during service of 
disease or injury which preexisted service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  A veteran 
is presumed to be in sound condition at entrance to service 
except for disorders noted at entrance or where clear and 
unmistakable evidence rebuts the presumption of sound 
condition for disorders not noted at entrance.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b)(1) (2000); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war 
or after December 31, 1946, clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).

In order for the previously denied claim for service 
connection for a psychiatric disorder to be reopened, new and 
material evidence must be presented.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and therefore 
they are not relevant in this case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

Since the June 1976 rating decision, the following evidence 
has been presented or secured:  VA outpatient treatment 
records dated in 1999 showing treatment for a lipoma and for 
an umbilical hernia; and VA outpatient treatment records 
dated in 2001 and 2002, one of which shows that the veteran 
requested a physical examination and provided a long standing 
history of schizophrenia on medication.  The Board notes that 
all of this evidence is new in the sense that it was not 
before the RO when it rendered the June 1976 rating decision.

However, these items of evidence are not material to the 
claim for service connection because they do not provide 
evidence that bears directly and substantially upon the 
specific matter under consideration, that is, whether the 
veteran's psychiatric disorder was aggravated in service.  
Most of the outpatient treatment reports do not concern a 
psychiatric disorder at all.  The one that does concern 
schizophrenia merely shows that the veteran provided a long 
standing history of the disease, a matter which is not 
relevant to the specific matter under consideration. 

Accordingly, the Board concludes that the evidence presented 
or secured since the June 1976 rating decision was rendered 
does not bear directly and substantially upon the specific 
matter under consideration and it is not, either by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
evidence does not contribute to a complete record upon which 
the claim can be evaluated or to a more complete picture of 
the circumstances surrounding the origin of the claimed 
disability.  Hodge, 155 F.3d at 1363.  Instead, the evidence 
contributes nothing to the case upon which a reopening may be 
based.  For these reasons, the Board concludes that the 
evidence received since the June 1976 rating decision is not 
new and material, and the claim for service connection for a 
psychiatric disorder has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

In so concluding, the Board notes that while this appeal was 
pending, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 1991 & Supp 2001).  The VCAA 
affirmed the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, No. 
00-7075, slip op. at 18-20 (Fed.Cir. Apr. 24, 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  The VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001)

The Board finds with respect to this claim that all required 
notice and development action specified in this new statute 
have been complied with during the pendency of the current 
appeal.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (noting that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims).  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at 38 U.S.C.A. § 5103 (West Supp. 2001) and 66 
Fed. Reg. 45630 (August 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159(b)) that VA notify the veteran and his representative 
of the evidence necessary to substantiate his claims.  
Moreover, the veteran was notified in the rating decision, 
the statement of the case, the supplemental statement of the 
case, and the Board's February 2000 remand order of the legal 
requirements that needed to be met in order for his claim to 
be reopened and granted.  In addition, the RO wrote a letter, 
dated February 26, 2002, to the veteran informing him 
specifically what the evidence must show to establish 
entitlement to the benefit he was seeking and what 
information the RO needed form him.  Thus, the veteran has 
been provided with sufficient notice as to the evidence 
necessary to reopen his claim, and there is no indication 
that there is any other evidence to be obtained or 
development to be accomplished which would assist in the 
adjudication of his claim.

Accordingly, the Board is satisfied that the facts relevant 
to the claim have been properly developed and that there is 
no further action which should be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.  
A remand to afford the RO an opportunity to consider the 
claim in light of the VCAA and the implementing regulations 
would only serve to further delay resolution of the claim 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).


ORDER

New and material evidence not having been submitted, service 
connection for a psychiatric disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

